Citation Nr: 1519440	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to service connection for neuropathy of the right upper extremity.

3.  Entitlement to service connection for neuropathy of the left upper extremity.

4.  Entitlement to service connection for right knee arthritis.

5.  Entitlement to service connection for left knee arthritis.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated on his substantive appeals submitted in June 2013 and May 2014 that he wanted to testify at a Board hearing at the RO.  In July 2014 correspondence, the Veteran indicated that his hearing request be withdrawn and that his case be forwarded to the Board.  Significantly, however, in correspondence received in January 2015, the Veteran's attorney requested a Board videoconference hearing, citing the Veteran's age and failing health for the request.  Thus, a remand is appropriate to schedule a Board videoconference hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Milwaukee, Wisconsin, RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




